UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1980


GARY THOMAS KIRCHHOFF, I,

                    Plaintiff - Appellant,

             v.

UNITED STATES GOVERNMENT; DEPARTMENT OF THE ARMY; WALTER
REED NATIONAL MILITARY MEDICAL CENTER; PAUL MONGAN, M.D.,
Ret. Col.; WILLIAM S. ARIMONY, Esq.; LAW OFFICES OF WILLIAM S.
ARIMONY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:18-cv-00489-GEC)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Thomas Kirchhoff, I, Appellant Pro Se. Justin Michael Lugar, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia; Phillip Verne Anderson, Andrew
Shane Gerrish, FRITH, ANDERSON & PEAKE, PC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gary Thomas Kirchhoff, I, appeals the district court’s orders dismissing his civil

action and denying Fed. R. Civ. P. 59(e) relief. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Kirchhoff v. U.S. Gov’t, No. 7:18-cv-00489-GEC (W.D. Va. Apr. 30 & Aug. 12, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2